Case 5:20-cv-00183-JSM-PRL Document 1 Filed 04/29/20 Page 1 of 6 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

 JEROME GRAY,

           Plaintiff,                                       5:20-cv-183
                                             Case Number ______________
 v.

 BONUS TRANSPORTATION, INC.,

       Defendant.
 ___________________________________/

                               Complaint & Jury Demand

           1.     The Plaintiff, Jerome Gray, sues Defendant, Bonus Transportation

 Inc., pursuant to Section 16(b) of the Fair Labor Standards Act (FLSA) for

 retaliation and unpaid minimum wages.

           2.     The Honorable Court has jurisdiction pursuant to 29 U.S.C. §

 216(b).

           3.     Venue is appropriate pursuant to 28 U.S.C. § 1391(b).

           4.     Defendant is a motor carrier.

           5.     Defendant’s USDOT number is 316378.

           6.     Defendant’s physical address is 31599 Fourth St, Sorrento, Florida

 32776.

           7.     The Federal Motor Carrier Safety Administration (FMCSA) reports

 that Defendant has eighty-nine (89) drivers.
                                       Page 1 of 6
Case 5:20-cv-00183-JSM-PRL Document 1 Filed 04/29/20 Page 2 of 6 PageID 2



         8.    Defendant is engaged in interstate commerce.

         9.    Defendant is authorized to carry general freight, fresh produce, US

 Mail, refrigerated food and paper products.

         10.   Defendant has gross annual revenues in excess of $500,000.00.

         11.   Defendant employs employees that are individually covered by the

 FLSA.

         12.   Defendant employs employees that handle goods or materials that

 have moved in interstate commerce such as trucks, paper, pen, phones and

 computers.

         13.   Defendant is an enterprise as defined by 29 U.S.C. § 203(r).

         14.   Defendant is an enterprise engaged in commerce as defined by 29

 U.S.C. § 203(s).

         15.   Defendant was Plaintiff’s employer.

         16.   Defendant was Plaintiff’s employer as defined by 29 U.S.C. §

 203(d).

         17.   Defendant had the authority to hire, fire and discipline Plaintiff.

         18.   Plaintiff was an over the road truck driver for Defendant.

         19.   Plaintiff began working for Defendant on or about February 2020.

         20.   Defendant paid Plaintiff .35 per mile.




                                     Page 2 of 6
Case 5:20-cv-00183-JSM-PRL Document 1 Filed 04/29/20 Page 3 of 6 PageID 3



       21.    In addition to wages of .35 per mile, Defendant paid Plaintiff .15

 per mile in per diem.

       22.    Per diem payments are not wages.

       23.    Plaintiff drove a truck for Defendant in Georgia, Florida, North

 Carolina and South Carolina.

       24.    Plaintiff was not paid for all hours worked.

       25.    Defendant paid Plaintiff once a week.

       26.    Defendant did not keep accurate time records for Plaintiff.

       27.    Defendant did not pay Plaintiff for all hours worked.

       28.    Defendant did not assure that Plaintiff and other drivers were paid

 at least the minimum wage each week.

       29.    Defendant acted in reckless disregard of the FLSA.

       30.    Defendant willfully violated the FLSA.

       Count I – FLSA Retaliation

       31.    Plaintiff reincorporates paragraphs 1 through 30 as if fully stated

 herein.

       32.    Plaintiff objected to not being paid at least the minimum wage.

       33.    On Friday April 10, 2020, Plaintiff specifically stated to Defendant

 that he was earning less than minimum wage and this was a violation of the law.

       34.    Defendant got mad at Plaintiff.


                                    Page 3 of 6
Case 5:20-cv-00183-JSM-PRL Document 1 Filed 04/29/20 Page 4 of 6 PageID 4



         35.      Defendant did not allow Plaintiff to drive on Monday April 13,

 2020.

         36.      Defendant terminated Plaintiff on Wednesday April 15, 2020.

         37.      Plaintiff engaged in protected activity as defined by the FLSA and

 the U.S. Supreme Court. See Kasten v. Saint-Gobain Performance Plastics Corp., 563

 U.S. 1 (2011).

         38.      Defendant violated 29 U.S.C. § 215(a)(3) by not allowing Plaintiff to

 work on April 13th and by terminating him on April 15th.

         Wherefore, Plaintiff demands trial by jury, judgment, back pay, liquidated

 damages, correction of his personnel file indicating that he was terminated in

 violation of the FLSA, proper positing of DOL Wage & Hour posters at all of

 Defendant’s places of employment, wage and hour training by all managers,

 notice of this case to all employees of Defendant, attorneys’ fees, costs and any

 other relief the Court deems proper.

         Count II – Unpaid Minimum Wages

         39.      Plaintiff reincorporates paragraphs 1 through 30 as if fully stated

 herein.

         40.      As a truck driver for a motor carrier, Plaintiff was entitled to

 receive at least the minimum wage each week.

         41.      Plaintiff was not paid for all hours worked.


                                         Page 4 of 6
Case 5:20-cv-00183-JSM-PRL Document 1 Filed 04/29/20 Page 5 of 6 PageID 5



        42.    Defendant was required to pay Plaintiff for productive and non-

 productive hours.

        43.    Defendant had a policy or practice of not paying its drivers for all

 compensable hours.

        44.    Defendant did not assure that Plaintiff was receiving at least the

 minimum wage each week.

        45.    The mileage of .35 per mile that Defendant paid Plaintiff did not

 reach the minimum wage each week from February through April 2020.

        46.    Defendant was required to pay Plaintiff minimum wages pursuant

 to 29 U.S.C. § 206(a).

        47.    Plaintiff was not paid at least the minimum wage.

        48.    Defendant did not act on the reliance of counsel in paying Plaintiff.

        49.    Defendant ignored the fact that Plaintiff and other drivers were not

 paid at least the minimum wage.

        Wherefore, Plaintiff demands trial by jury, judgment, back pay, liquidated

 damages, proper positing of DOL Wage & Hour posters at all of Defendant’s

 places of employment, notice of this case to all employees so such employees will

 know if they are owed minimum wages, attorneys’ fees, costs and any other

 relief the Court deems proper.




                                     Page 5 of 6
Case 5:20-cv-00183-JSM-PRL Document 1 Filed 04/29/20 Page 6 of 6 PageID 6




       Respectfully submitted this 29th day of April 2020,

                                         /s/ Bernard R. Mazaheri         __
                                         Bernard R. Mazaheri
                                         Florida Bar Number 643971
                                         Mazaheri & Mazaheri
                                         325 Shelby Street
                                         Frankfort, Kentucky 40601
                                         Tel – (863) 838-3838
                                         Email – bernie@thelaborfirm.com

                                         Counsel for Plaintiff




                                   Page 6 of 6
